Case 20-10846 Doc 350 Filed 08/19/20 Entered 08/19/20 12:18:14 Main Document Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA

    IN RE:                                           §
                                                     §           CASE NO. 20-10846
    THE ROMAN CATHOLIC CHURCH                        §
    OF THE ARCHDIOCESE OF NEW                        §           SECTION “A”
    ORLEANS,                                         §
                                                     §           CHAPTER 11
                DEBTOR.1                             §
                                                     §


    NOTICE OF AGENDA FOR TELEPHONIC HEARING ON MOTIONS SCHEDULED
    FOR AUGUST 20, 2020 AT 1:30 PM (PREVAILING CENTRAL TIME) TELEPHONIC
          HEARING BEFORE THE HONORABLE MEREDITH S. GRABILL,
           SECTION A DIAL IN: 1-888-684-8852; ACCESS CODE: 9318283

            The above-captioned debtor and debtor-in-possession (the “Debtor”) hereby files this

   agenda (the “Agenda”) for matters set for hearing on August 20, 2020 at 1:30 PM (Prevailing

   Central Time, pursuant to General Order 2019-4, Part V (the “Complex Case Procedures”).

                                     UNCONTESTED MATTERS

            1. Motion for Order Authorizing Debtor to Pay Secured Claim With Incorporated
               Memorandum [ECF No. 259] and First Amended Motion For Order Authorizing
               Debtor to Pay Secured Claim With Incorporated Memorandum [ECF No. 265]

                    Movant:               Couhig Partners, LLC
                    Nature of Motion:     Motion to Pay
                    Response Deadline:    August 13, 2020
                    Status:               This matter is going forward. No objections were filed by
                                          any party.




            1
             The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s
   principal place of business is located at 7887 Walmsley Ave., New Orleans, LA 70125.



   {N4066941.2}
Case 20-10846 Doc 350 Filed 08/19/20 Entered 08/19/20 12:18:14 Main Document Page 2 of 3




            2. Application for Entry of an Order Authorizing the Retention and Employment of
               Berkeley Research Group, LLC, as Financial Advisor to the Official Committee of
               Unsecured Creditors Effective as of June 17, 2020 [ECF No. 205]

                   Movant:              Official Committee of Unsecured Creditors
                   Nature of Motion:    Application
                   Response Deadline:   August 13, 2020
                   Status:              This matter is going forward. No objections were filed by
                                        any party.

            3. Debtor’s Motion for Entry of an Order to Extend its Exclusivity Periods to File a
               Chapter 11 Plan and Solicit Acceptances Thereof [ECF No. 300]

                   Movant:              Debtor
                   Nature of Motion:    Relates to ongoing operations
                   Response Deadline:   August 13, 2020
                   Status:              This matter is going forward. No objections were filed by
                                        any party. An Agreed Final Order has been submitted to the
                                        Court.


                                     CONTESTED MATTERS

            4. Motion for Partial Relief from the Automatic Stay [ECF No. 131]

                   Movant:              Merle Noullet
                   Nature of Motion:    Lift Stay
                   Response Deadline:   August 13, 2020
                   Status:              This matter is going forward. The Debtor filed Debtor’s
                                        Objection to Merle Noullet’s Motion for Partial Relief from
                                        the Automatic Stay [ECF No. 344]. The UCC filed
                                        Objection of the Official Committee of Unsecured Creditors
                                        to Motion for Partial Relief from the Automatic Stay [ECF
                                        No. 343].




   {N4066941.2}                                   2
Case 20-10846 Doc 350 Filed 08/19/20 Entered 08/19/20 12:18:14 Main Document Page 3 of 3




   Dated: August 19, 2020
                                        Respectfully submitted,

                                        _/s/ Lucas H. Self
                                        R. PATRICK VANCE (#13008)
                                        ELIZABETH J. FUTRELL (#05863)
                                        MARK A. MINTZ (#31878)
                                        LAURA F. ASHLEY (#32820)
                                        LUCAS H. SELF (#37301)
                                        Jones Walker LLP
                                        201 St. Charles Avenue, 51st Floor
                                        New Orleans, LA 70170
                                        Telephone: (504) 582-8000
                                        Facsimile: (504) 589-8260
                                        Email: pvance@joneswalker.com
                                        Email: efutrell@joneswalker.com
                                        Email: mmintz@joneswalker.com
                                        Email: lashley@joneswalker.com
                                        Email: lself@joneswalker.com

                                        ATTORNEYS FOR
                                        THE ROMAN CATHOLIC CHURCH OF
                                        THE ARCHDIOCESE OF NEW ORLEANS




   {N4066941.2}                            3
